DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-5: since parent claim 1 recites a lavatory enclosure “for an aircraft” the aircraft of claim 1 is not positively recited, rendering further limitations relative to the aircraft, such as “extends to a door of the aircraft” or “extending along a longitudinal axis of the aircraft” indefinite.
Regarding claim 6: there is insufficient antecedent basis for “the fuselage” in this claim. Parent claim 1 does not recite a fuselage but does recite an aircraft in the statement of intended use, “for an aircraft”, such that similar to claims 4-5 above, the limitation “wherein the fourth wall is a portion of the fuselage” would be indefinite since the aircraft is not positively recited.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6: parent claim 1 describes a lavatory enclosure for an aircraft and comprising a fourth wall, and defines the fourth wall as “disposed apart from the third wall by a depth and extending between the first wall and the second wall” while claim 6 requires the fourth wall to be a portion of the fuselage. Presuming that the fuselage is part of the aircraft in “A lavatory enclosure for an aircraft” in parent claim 1, claim 6 now requires a fourth wall which is not distinct from the fuselage walls such that when the enclosure is not located in the aircraft there is no fourth wall. This limitation effectively fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Schliwa et al. (US 9,862,490 B2).
Regarding claim 1: Schliwa teaches a lavatory enclosure (102/200) for an aircraft (c. 8, ℓ. 32-36), reconfigurable to accommodate a stretcher (208), comprising: 
a first wall (the wall on the right in figs. 9A-B and on the left in figs. 9C-D; analogous to wall 12 in figs. 1-6) 
a second wall (the wall on the left in figs. 9A-B and on the right in figs. 9C-D; analogous to wall 24 in figs. 2-5) disposed apart from the first wall by a width (see figs. 9A-D: these walls are spaced apart by the width of the lavatory); 
a third wall (shown as front wall 4 in figs. 9A-B and at the top in figs. 9C-D) extending between the first wall and the second wall (see figs. 9A-D); 
a fourth wall (the back wall in fig. 9B and the wall on the bottom in figs. 9C-D; analogous to wall 28 in figs. 2-5) disposed apart from the third wall by a depth and extending between the first wall and the second wall (figs. 9B-D: the front and back walls are spaced apart by the depth of the lavatory); 
a doorway (106) defined in the third wall, extending along at least a portion of the width (see figs. 9A-B); 
a door (104) having a first side (106), a second side (108), an upper end (at the top), and a lower end (at the floor), the door being disposed in the doorway, wherein the door is operable between an opened position (shown in fig. 9B) and a closed position (shown in fig. 9A); and 
a reconfigurable wall element (109) having a first edge and a second edge, the reconfigurable wall element being disposed in the second wall (see figs. 9A-D), 
wherein the reconfigurable wall element comprises a hinge (c. 7, ℓ. 27-40; c. 12, ℓ. 40-44; see figs. 9A-B) disposed along the first edge (visible as the right-most rotation axis in figs. 9A-B) permitting the reconfigurable wall element to pivot between a closed position, where the reconfigurable element is flush with the second wall (shown in fig. 9A), and an opened position, where the second edge of the reconfigurable wall element is pivoted so that the second edge is interior to the lavatory enclosure (shown in figs. 9B-D).
Regarding claim 2: Schliwa provides the lavatory enclosure of claim 1, wherein the first wall is a bulkhead positioned behind a row of seats (figs. 9C-D: the left wall is directly behind a row of seats).
Regarding claim 3: Schliwa provides the lavatory enclosure of claim 1, wherein the second wall is a bulkhead positioned adjacent to a passageway (figs. 9C-D: the right wall is directly adjacent a passageway 212).
Regarding claim 4: Schliwa provides the lavatory enclosure of claim 3, wherein the passageway (212) extends to a door of the aircraft.
Regarding claim 5: Schliwa provides the lavatory enclosure of claim 1, wherein the third wall extends along an aisle extending along a longitudinal axis of the aircraft (figs. 9C-D: the third wall, at the top of the enclosure, extends along the aisle, which can be seen more clearly in fig. 9D).
Regarding claim 10: Schliwa provides the lavatory enclosure of claim 1, wherein the doorway is disposed on the third wall such that the second side (108) of the door defines an intersection between the second wall and the third wall (figs. 9A-D: if the stretcher flap 109 is considered as part of the second wall, the edge 108 of the door 104 can be considered to define an intersection between the second wall and the third wall since it can be seen that the edge 108 in fig. 9A defines the intersection between the third wall and the stretcher flap 109).
Regarding claim 11: Schliwa provides the lavatory enclosure of claim 1, wherein the second edge of the reconfigurable wall element (109) abuts against the second side (108) of the door (104) when the reconfigurable wall element is in the closed position (fig. 9A: stretcher flap 109 is shown in contact with the edge 108 of door 104 along its edge).
Regarding claim 12: Schliwa provides the lavatory enclosure of claim 1, wherein, when the reconfigurable wall element (109) is in the opened position (figs. 9B-D), the reconfigurable wall element establishes an opening in the second wall permitting a stretcher to extend therein (see fig. 9D).
Regarding claim 13: Schliwa provides the lavatory enclosure of claim 12, wherein, when the reconfigurable wall element is in the opened position (figs. 9B-D) and the door is moved adjacent to the first wall, the opening in the second wall and the doorway permit a stretcher to extend therein (fig. 9D).
Regarding claim 15: Schliwa provides the lavatory enclosure of claim 1, wherein the door is a bi-fold door (see figs. 9A-B, c. 12, ℓ. 33-39).
Regarding claim 16: Schliwa provides the lavatory enclosure of claim 1, wherein the third wall (4) comprises a transom panel (figs. 9A-B: the panel shown above door 104) above the door (104) with a track attached thereto (c. 12, ℓ. 33-39: which slidably supports the door).
Regarding claim 17: Schliwa provides the lavatory enclosure of claim 16, wherein the door further comprises: a pivot disposed at the upper end on the first side (considered here as edge 108; figs. 9A-B: the right panel of door 104 can be seen to rotate about edge 108 as the edge 108 slides when the door opens), wherein the pivot slides in the track (c. 12, ℓ. 33-39: second edge 108 is slidably supported in front wall 4), permitting the door to be opened (see figs. 9A-B).
Regarding claim 19: Schliwa teaches an aircraft (c. 3, ℓ. 1-11: the module may be installed in an aicraft) comprising the lavatory enclosure of claim 1 (as described above regarding claim 1).
Regarding claim 20: Schliwa teaches an aircraft comprising a plurality of the lavatory enclosures of claim 1 (c. 5, ℓ. 43-60: “this configuration makes it possible to line up a plurality of toilet modules according to the present disclosure”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa et al. (US 9,862,490 B2) in view of Scown et al. (US 9,308,997 B2).
Regarding claim 6: Schliwa provides the lavatory enclosure of claim 1, wherein the fourth wall may conform to the shape of the fuselage wall and be positioned directly against the fuselage wall (c. 3, ℓ. 1-14; see figs. 4 and 6; the curvature can also be seen in figs. 9A-B), but Schliwa is silent to the fourth wall being a portion of the fuselage.
Scown teaches an aircraft lavatory (128/130) having a front wall (fig. 4: the bottom of walls 404; figs. 5-10: the front wall) defining a doorway (410/414) and a rear wall (504) which is a portion of the fuselage (c. 6, ℓ. 65: “In this example, wall 504 is a fuselage wall”). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the lavatory of Schliwa such that the rear wall is a fuselage wall, as taught by Scown, for the purpose of reducing the weight associated with a separate rear wall, when the fuselage wall can be used to close off the back of the lavatory.

Claim(s) 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa et al. (US 9,862,490 B2) in view of Dannenberg et al. (US 8,424,130 B2).
Regarding claims 7-9 and 14: Schliwa provides the lavatory enclosure of claim 1, but fails to teach a utility group panel adjacent to the doorway on the third wall, the panel being adjacent to a utility group. Schliway does disclose a utility group in the form of at least a sink (26 / 118) located interior to the lavatory enclosure immediately behind the third wall (see figs. 2-5 / figs. 7-8B).
Dannenberg teaches an aircraft (700) lavatory (100) having a front wall (110) defining a doorway (101) and a utility group panel (c. 8, ℓ. 1-7: the “suitable wall element” which is placed in opening 103 after hand wash facility 300 is inserted into the receptacle) adjacent to the doorway (fig. 1: opening 103 is adjacent to doorway 101) and disposed between the doorway and a sidewall (112), the utility group panel being adjacent to a utility group (c. 8, ℓ. 1-7: hand wash facility 300). Advantageously, the lavatory of Dannenberg permits the lavatory utilities to be removed from the aircraft for servicing and sanitizing, reducing the downtime associated with servicing and sanitizing the lavatory in the aircraft between flights (c. 2, ℓ. 39-58). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified the aircraft of Schliwa to have mobile sanitary units as taught by Dannenberg for the purpose of reducing the sanitizing interval required between flights.
Regarding claim 8: Schliwa, as modified by Dannenberg, provides the lavatory enclosure of claim 7, wherein the utility group is interior to the lavatory enclosure (Dannenberg fig. 3: hand wash facility 300 is interior to the lavatory enclosure when installed).
Regarding claim 9: Schliwa, as modified by Dannenberg, provides the lavatory enclosure of claim 7, wherein the utility group panel of the third wall provides access to components of the utility group (Dannenberg c. 8, ℓ. 1-7: when the “suitable wall element” is removed, opening 103 provides access to the hand wash facility 300, including faucet 321 and basin 320).
Regarding claim 14: Schliwa, as modified by Dannenberg, provides the lavatory enclosure of claim 7, wherein the utility group comprises at least one of plumbing and electrical conduits (Dannenberg fig. 3: including water inlet device 321).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa et al. (US 9,862,490 B2) in view of Savian et al. (US 9,428,259 B2).
Regarding claim 18: Schliwa provides the lavatory enclosure of claim 1, wherein the door (104) is disclosed to have a swivable end (106) which permits the door to be opened and closed by rotating therearound (c. 12, ℓ. 33-39: “first edge 106 that is swivably supported in the front wall 4 … Thereby, the access opening [6] may be opened”; figs. 9A-B: an axis of rotation for the door 104 is shown aligned with the swivable end 106), but is silent to the construction of the swivable mounting and is therefore silent to first and second releasable pivots disposed at respective upper and lower ends which may be disengaged from associated brackets.
Savian teaches an aircraft lavatory (c. 4, ℓ. 64-66) having a bi-fold door (15) comprising: 
a first, releasable pivot (28) disposed at the upper end (at 34) (figs. 7-8); and 
a second, releasable pivot (30) disposed at the lower end (at 36) (c. 7, ℓ. 24-34: upper and lower hinge members 28, 30 share the construction shown in figs. 7-8), 
wherein the first and second releasable pivots (28, 30) permit the door (15) to be opened and closed by rotating therearound (c. 7, ℓ. 24-34: hinge pins 80 extend above and below the door panel 18 to hingedly connect the edge of the door 15 to the wall 14; figs. 5, 14: panel 18 of door 14 can be seen to rotate around the pivots at 32 as the door is opened), and 
wherein the first and second releasable pivots (28, 30) may be disengaged from associated brackets (34, 36) (c. 7, ℓ. 35-41: the hinge pins 80 of upper and lower hinge members 28 and 30 can be moved axially to disengage from respective header 34 and lower closeout 36) to permit the door to be moved adjacent to the first wall when the reconfigurable wall element is moved to the opened position (removal of the door permits it to be moved anywhere, including adjacent to the first wall).
Since Schliwa is silent to the details of how the bi-fold door is swivably supported within the front wall, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the bi-fold door of Schliwa with disengagable pivot pins such as taught by Savian for the purpose of swivably mounting the door, as well as for the further purpose of mounting the door in a manner such that it may also be removed in an emergency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sprenger et al. (US 6,273,366 B1) teaches an aircraft lavatory with panels which move to accommodate a stretcher inside the lavatory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 11:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard Green/Primary Examiner, Art Unit 3647